Citation Nr: 0844777	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.             

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2007.  A copy of the 
transcript of that hearing is of record.  

The case was previously before the Board in August 2007 at 
which time it was remanded for further development.  The 
requested actions have been accomplished and the case has 
been returned to the Board for appellate review.


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by medication.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125- 
4.130, Diagnostic Code 9411 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
case, the veteran received VCAA notice in August 2002, 
December 2002, and July 2003 pertaining to his underlying 
claim of service connection.  Since the appellate issue in 
this case (entitlement to assignment of a higher initial 
rating) is a downstream issue from that of service connection 
(for which the aforementioned VCAA letter was duly sent), 
another VCAA notice is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8- 2003 (Dec. 
22, 2003).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

In March and August 2007 letters, the veteran was provided 
with notice of the types of evidence necessary to establish 
an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the veteran (see Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004), proper VCAA notice must "precede an initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim"), the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
an increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, since the claim 
on appeal is a downstream issue from that of service 
connection, Vasquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra , at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  Pursuant to the August 2007 
Board remand decision, the RO sent the veteran a letter in 
August 2007 and requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information, for each health care provider who had 
treated him for PTSD, to specifically include the facility 
where he had received marital counseling.  The evidence of 
record is negative for a response from the veteran.  Rather, 
in a Supplemental Statement of the Case (SSOC) Notice 
Response form, received in October 2008, he checked the 
preprinted statement that he had no other information or 
evidence to submit, and requested that his case be sent to 
the Board for further appellate consideration as soon as 
possible.  In this regard, the Board wishes to emphasize that 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

In regard to a medical examination, the veteran received VA 
PTSD examinations in June 2004 and June 2008, which were 
thorough in nature and adequate for the purposes of deciding 
this claim.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal.  The 
aforementioned VA examinations revealed findings that are 
adequate for rating the veteran's PTSD.  Thus, VA has no 
further duty to provide another rating examination for the 
PTSD.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The veteran's service records show that he served in the 
United States Army from June 1967 to June 1969.  He served in 
Vietnam and was awarded the Combat Infantryman Badge and the 
Silver Star.   

In March 2002, the veteran filed a claim of entitlement to 
service connection for PTSD.      

A VA PTSD examination was conducted in May 2003.  At that 
time, the veteran stated that he had experienced combat in 
Vietnam.  He indicated that on four days in the past week, he 
had experienced unwanted memories of traumatic incidents from 
his service in Vietnam.  The veteran noted that he was not 
very distressed because he had grown accustomed to those 
memories and described himself as "calloused."  He 
estimated that he had three nightmares regarding the war 
during the past week.  The veteran denied that the nightmares 
awakened him or caused him significant distress.  He denied 
flashbacks.  The veteran reported three to four cues that 
triggered thoughts of the war during the last week, including 
watching newscasts about the war in Iraq which reminded him 
of his war experiences in Vietnam.  The veteran reported 
being angry twice during the last week, although he commented 
that he could get over the anger quickly.  He also reported 
hypervigilance all of the time.  The veteran indicated that 
he had one startle response during the last week which caused 
him to feel "jumpy."  He denied ever receiving psychiatric 
medication.  The veteran stated that during and subsequent to 
service, he drank heavily until 1994.  According to the 
veteran, he was married to his third wife and he described 
their marriage as "very good."  The veteran indicated that 
he had six friends with whom he enjoyed very close 
relationships.  He noted that he had retired from work as a 
maintenance mechanic at a sewer plant in New York in 
September 2003 after working for 28 years.  According to the 
veteran, he did very well at his job earning a number of 
raises and positive performance evaluations.  The veteran 
stated that he retired at age 55 because he was financially 
capable of doing so.  He indicated that he enjoyed fishing 
and golfing.  

Upon mental status evaluation, the veteran was alert and 
fully oriented.  He did not have problems with attention or 
concentration.  There was no evidence of recent or remote 
memory problems.  The veteran's speech was clear, coherent, 
and goal directed without evidence of circumstantiality or 
tangentiality.  The veteran denied experiencing auditory or 
visual hallucinations.  The veteran's affect was euthymic, 
and he described his mood as "good."  He denied delusional 
beliefs, paranoia, grandiosity, depression, and problems with 
sleep or energy.  He also denied suicidal or homicidal 
ideations.  The veteran did not endorse anxiety, panic or 
obsession.  The diagnosis was the following: (Axis I) no 
diagnosis, (Axis IV) traumatic experiences in Vietnam, and 
(Axis V) Global Assessment of Functioning (GAF) score of 75.  
The examiner concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD because he did not have a 
sufficient number of numbing or avoidance symptoms.           

VA Medical Center (VAMC) outpatient treatment records show 
that on January 26, 2004, the veteran underwent a psychiatric 
evaluation.  At that time, he stated that he was having 
intrusive thoughts daily which were exacerbated by the war in 
Iraq.  He indicated that crowds made him nervous and that he 
had trust problems.  According to the veteran, he also had 
problems with backfires and fireworks.  He denied nightmares.  
The veteran noted that he had a son from his first marriage 
and that he got along well with his son.  Upon mental status 
evaluation, the veteran was alert and oriented to all 
spheres.  The veteran's mood was anxious.  He denied suicidal 
and homicidal ideations.  He also denied auditory and visual 
hallucinations, but he often had feelings that someone was 
looking at him.  The examiner diagnosed the veteran with PTSD 
and assigned a GAF score of 55.  

A VA PTSD examination was conducted in June 2004.  At that 
time, the examiner stated that the veteran reported no 
medical problems other than alcoholism.  The veteran stopped 
drinking alcohol 10 years ago.  By history, the veteran had 
used alcohol for avoidance and numbing.  He had worked in the 
maintenance department at a sewer plant.  According to the 
veteran, he had a supervisor who trusted him and did not 
interfere with his activities.  The veteran reported that 
during that time, and at present, he was extremely troubled 
by daily intrusive thoughts, occasional nightmares, and rare 
flashbacks, and that he had extreme reactions to cues having 
to do with significant traumas.  He had a specific 
anniversary around Valentine's Day, which was when one of his 
worst experiences happened.  He stated that he had extreme 
arousal problems and that when he walked down the street, he 
was constantly scanning.  According to the veteran, he always 
sat with his back to the wall.  He noted that he had 
recurrent sleep problems and was hypervigilant.      

Upon mental status evaluation, the veteran quickly became 
irritated when talking about controversial subjects or 
memories.  He exhibited no current mood disorder and no 
problems with his affect.  There was no evidence of a thought 
disorder, a perceptual disorder, or an orientation disorder.  
The diagnosis was the following: (Axis I) PTSD, as evidenced 
by numerous examples of re-experiencing, avoidance, numbing, 
and arousal, as well as numerous life threatening 
experiences, and (Axis V) GAF score of 55.    

By a July 2004 rating action, the RO granted service 
connection for PTSD.  The RO assigned a 10 percent disability 
rating under Diagnostic Code 9411, effective from January 26, 
2004, for the veteran's service-connected PTSD.   

In the April 2007 Travel Board hearing, the veteran testified 
that he had worked for 28 years as a maintenance mechanic at 
a sewer plant, and that he retired in 2002.  According to the 
veteran, while he was working, he had a lot of personality 
conflicts with his superiors which prevented him from being 
promoted as high as he wanted.  He noted that he did not take 
any psychiatric medications.  The veteran indicated that he 
had been married to his third wife since 2001, but that they 
were currently separated.  He reported that he and his wife 
were receiving marital counseling, and he submitted a 
statement from his counselor, Mr. R.C., LCSW, dated in April 
2007.  In the statement, Mr. C. stated that he had been 
providing therapy to the veteran and his wife, and that they 
were having marital problems due to lack of communication and 
problem solving skills.  According to Mr. C., the veteran had 
considerable problems with expressing anger and often avoided 
conflict.  Mr. C. noted that the veteran also had self-esteem 
and self-worth problems.    

In June 2008, the veteran underwent a VA PTSD examination.  
At that time, he stated that he was separated from his third 
wife since 2006.  He indicated that he had some support from 
his brother and that he had six close friends.  The veteran 
had a history of alcohol dependence in remission.  He noted 
that he liked to play golf.  The veteran denied suicidal and 
homicidal ideations.  He stated that he was retired from a 
mechanic job, and that he worked in a bait store and mowed 
the lawn at a church.  Upon mental status evaluation, the 
veteran's speech was spontaneous and his attitude was 
cooperative.  The veteran's mood was good and his affect was 
appropriate.  He was oriented to person, time, and place.  
Thought content and process was unremarkable.  The veteran 
denied delusions.  The examiner stated that the veteran did 
not have sleep impairment or panic attacks.  Impulse control 
was good.  There were no episodes of violence, and the 
veteran's remote, recent, and immediate memory was normal.  
The veteran had feelings of detachment and estrangement from 
others.  He experienced irritability or outbursts of anger, 
hypervigilance, and an exaggerated startle response.  The 
veteran stated that he had dreams about twice a week about 
Vietnam, usually cued by news about Iraq.  He found the 
dreams non-distressing.  The veteran reported daily memories, 
sometimes triggered by environmental cues.  For example, the 
swamp reminded him of rice paddies.  He found the memories 
non-distressing.  The veteran denied significant avoidance 
symptoms but admitted to emotional distancing.  He reported 
being hypervigilant on occasion and had occasional startle 
response.  The examiner reported that the veteran's symptoms 
were mild (subthreshold), duration since the last examination 
or service connection in 2004.  The diagnosis was the 
following: (Axis I) alcohol dependence; in full sustained 
remission, (Axis IV) marital separation, and (Axis V) GAF 
score of 75.  The examiner concluded that the veteran did not 
currently meet the Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) diagnostic criteria for PTSD.  
According to the examiner, the veteran had been in partial 
remission since 2004 VAMC treatment notes indicated PTSD.  
The examiner noted that the veteran did not have enough 
avoidance and numbing symptoms to diagnose PTSD per the DSM-
IV.  The veteran's re-experiencing symptoms were not 
distressing to him and were rather matter-of-fact for him.  
Therefore, the examiner opined that the veteran would not 
meet criteria "B" or "C" for PTSD as a current DSM-IV 
diagnosis.  According to the examiner, the veteran's capacity 
to function was good, as evidenced by his ability to work 
post-retirement, enjoy recreational outlets, and maintain 
friends.       


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board 
must evaluate the relevant evidence since January 26, 2004.  

The veteran's service-connected PTSD is currently assigned a 
10 percent evaluation in accordance with the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9411. Under 
Diagnostic Code 9411, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

Assignment of a 30 percent evaluation is warranted for PTSD 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than once a week panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, such as retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

In the instant case, the veteran maintains that his current 
rating is not high enough in light of the disability that his 
service-connected PTSD causes him.  The veteran states that 
due to his PTSD, he suffers from irritability, 
hypervigilance, anger, and an exaggerated startle response.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

Upon a review of the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 10 
percent disability evaluation, and that the preponderance of 
the evidence is therefore against the claim for a higher 
initial rating.  

In this case, the Board finds that the veteran does not 
satisfy the criteria for a 30 percent rating.  Prior to 
retiring in 2002, the veteran was gainfully employed for 28 
years as a maintenance mechanic at a sewer plant.  Although 
the veteran stated in the April 2007 Travel Board hearing 
that he had a lot of personality conflicts with his superiors 
which prevented him from being promoted as high as he wanted, 
nevertheless, the veteran was still able to maintain 
employment for 28 years and he retired at age 55 because he 
was financially capable of doing so.  He did not retire due 
to his PTSD symptomatology, and in other statements of 
record, he described a good relationship with supervisors who 
trusted him.  In addition, he has maintained post-retirement 
employment at a bait store on a part-time basis.  The Board 
further notes that there is no evidence of record showing 
that the veteran has memory loss.  In the veteran's June 2008 
VA PTSD examination, the veteran's remote, recent, and 
immediate memory was normal.      

In regard to chronic sleep impairment, in the June 2004 VA 
PTSD examination, although the veteran noted that he had 
nightmares, he also stated that they were only occasional.  
In addition, in the June 2008 VA examination report, the 
examiner specifically indicated that the veteran did not have 
sleep impairment.  Although the veteran had dreams about 
Vietnam twice a week, he did not find them distressing.  With 
respect to suspiciousness and anxiety, the Board recognizes 
that the veteran experiences arousal behavior, has daily 
intrusive thoughts, and is hypervigilant and irritable.  In 
addition, VAMC outpatient treatment records show that on 
January 26, 2004, the veteran's mood was anxious.  However, 
there is no evidence of record showing that the veteran has a 
depressed mood or panic attacks.  In the June 2008 VA 
examination report, the examiner stated that the veteran did 
not have panic attacks.  

The Board recognizes that in January 2004 and June 2004, VA 
examiners diagnosed the veteran with PTSD and assigned a GAF 
score of 55.  As defined in the DSM-IV, a GAF score of 51 to 
60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  However, in the 
June 2008 VA examination report, the examiner performed a 
longitudinal review of the claims file and specifically 
opined that the veteran had been in partial remission since 
the 2004 VAMC treatment notes indicated PTSD. According to 
the examiner, the veteran's re-experiencing symptoms were not 
distressing to him, and his capacity to function was good, as 
evidence by his ability to work post-retirement, enjoy 
recreational outlets, and maintain friends.  The examiner 
characterized the veteran's symptoms as mild (subthreshold), 
and reported that his symptomatoloyg had been mild since the 
last examination in 2004.  He also assigned a GAF score of 
75.  GAF scores ranging between 71 and 80 reflect that if 
symptoms are present they are transient and expectable 
reactions to psychosocial stressors; no more than slight 
impairment in social, occupational, or school functioning.  
This opinion is of high probative value given that it was 
provided by a medical specialist who was cognizant of all of 
the veteran's symptomatology over the years and is 
particularly critical in addressing the consistency of the 
disability picture.  For rating purposes, all evidence 
reflective of manifestations must be considered, not only the 
GAF scores.  38 C.F.R. §§ 4.2, 4.126(a) (2008).  The examiner 
determined that the effects of PTSD were "mild" throughout 
the appeal period since 2004.  This represents the currently 
assigned rating.        

Regarding social impairment, the Board recognizes that the 
veteran is currently separated from his wife.  In this 
regard, the veteran's marriage counselor has submitted a 
statement in which he noted that the veteran and his wife had 
communication problems, and that the veteran had self-esteem 
and self-worth problems.  While this is certainly 
unfortunate, the veteran has also stated that he had some 
support from his brother and that he had six close friends.  
He has further reported that he had a good relationship with 
his son, and that he enjoyed fishing and golfing.  As 
consistent with the 2008 examiner's conclusions, this 
generally represents good social adaptability.   

In light of the above, the Board finds that the 10 percent 
initial evaluation for PTSD is appropriate.  With the 
exception of suspiciousness and anxious mood, there is no 
evidence of record showing that the veteran has chronic sleep 
impairment, a depressed mood, panic attacks, and/or mild 
memory loss.  Consequently, it is the Board's determination 
that the veteran's symptoms are best represented by the 
criteria for a 10 percent rating (mild symptoms) throughout 
the pendency of his claim.  38 C.F.R. § 4.130, Diagnostic 
Code 9411; Fenderson, supra.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).    


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's PTSD which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


